DECISION
The application of the above-named defendant for a review of the sentence of Four years with credit for jail time served, a total of 93 days, for taking and using an automobile without the consent of the owner, imposed on November 26th, 1969, was fully heard and after a careful consideration of the entire matter it is decided that:
Whereas, the present investigation revealed that the taking and using of this automobile were a part of a suicide attempt on the part of Mr. Dieziger and, further, that since his incarceration at the prison he was nearly successful in an additional suicide attempt and he has informed this Board that he is desirous of obtaining treatment and it is the understanding of this Board that the doctors of Warm Springs agreed to treat Mr. Dieziger for his despondency problem if he can be at the institution on an open ward basis,—
IT IS HEREBY ORDERED: That the original sentence imposed by Judge R. J. Nelson on November 26, 1969, is changed so as to read:
NOW, THEREFORE, IT IS ORDERED, ADJUDGED AND DECREED, and this does order, adjudge and decree that said defendant is guilty of the offense charged in the information herein which is taking and using an automobile without the consent of the owner and that he be punished by confinement in the State Prison in Powell County, State of Montana, for the term of four years with credit for time served in the Cascade County Jail, to wit: 93 days.
The defendant is remanded to the custody of the Warden of the State Prison subject, however, as follows: That the execution of the remainder of this term of four years be suspended subject to the defendant, James B. Dieziger, being transferred to an open ward at the Montana State Hospital at Warm Springs, Montana, for therapy and treatment for his mental condition for so long as said treatment is beneficial to the said James B. Dieziger in the opinion of the Superintendent of the Montana State Hospital at Warm Springs, Montana.
SENTENCE REVIEW DIVISION
Philip C. Duncan, Chairman; Paul G. Hatfield, Jack D. Shanstrom.